UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-1393



MILLIS J. STOKES,

                                              Plaintiff - Appellant,

          versus


RON ANGELONE, Director, individually and in
his official capacity as Director of the
Commonwealth  of   Virginia  Department  of
Corrections,

                                              Defendant - Appellee,

          and


VIRGINIA DEPARTMENT OF CORRECTIONS,

                                                          Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (CA-03-869-3)


Submitted:   September 1, 2004         Decided:   September 15, 2004


Before WILKINSON, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


JeRoyd Greene, III, ROBINSON AND GREENE, Richmond, Virginia, for
Appellant. Jerry W. Kilgore, Attorney General, Edward M. Macon,
Martha M. Parrish, Senior Assistant Attorney Generals, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Millis J. Stokes appeals the district court’s order

dismissing his complaint.   We have reviewed the record and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   See Stokes v. Angelone, No. CA-03-869-3 (E.D. Va.

Feb. 26, 2004).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 3 -